DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “worm gear” (Claim 4), “outer ring” (Claims 5 and 7) and “rotary shaft” (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification lacks reference numbers for the “worm gear” (Claim 4), “outer ring” (Claims 5 and 7) and “rotary shaft” (Claim 6).

Claim Objections
Claim 1 is objected to because of the following informalities:  Proper indentations should be used in accordance with Rule 1.75(i).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power mechanism” in claims 4 and 6, supported by lines 20-30 of page 7 of specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, line 3, the term “a push rod” is recited however this structure is already introduced in Claim 1. Proper antecedent basis should be used as it appears there is only one such push rod in the invention. If two structures are present, unique names should be selected such as to avoid confusion.
Claim 6 recites the limitation "the power mechanism" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 8 and 9, line 1, the term “an outer ring” is recited however this structure is already introduced in parent Claims 5 and 7, respectively. Proper antecedent basis should be used as it appears there is only one such outer ring in the invention. If two structures are present, unique names should be selected such as to avoid confusion.
Regarding Claim 10, line 1, the term “an outer edge” is recited however this structure is already introduced in Claim 1. Proper antecedent basis should be used as it appears there is only one such outer edge on the roller of the invention. If two outer edges are present, unique names should be selected such as to avoid confusion.
Claims 4, 5, 7 and 13-19 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108275484 in view of CN 105243402 in view of Takahashi (US Patent No. 5,219,157).
Regarding Claim 1, ‘484 discloses
a base on which cards are stacked, a card outlet being provided at one end of the base (see Fig. 1 mark-up below); 
a rotary card-feeding mechanism which is located below the bottommost card and provided with a rotary swing arm (100) and a push rod (111) provided on the rotary swing arm, the push rod pushing the bottommost card towards the card outlet as the swing arm rotates; and 
‘484 does not disclose a roller card-feeding mechanism.
‘402 discloses a roller card-feeding mechanism which is installed between a card-feeding mechanism (25) and a card outlet (5) and provided with a roller (21) with an outer edge (its upper surface) at the top surface of the base (3a), the bottommost card being transported to the card outlet when the roller rotates, for the purpose of feeding a card.
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of ‘484 by including the roller card-feeding mechanism 

as disclosed by ‘402, for the purpose of feeding a card.
	
	‘484 and ‘402 do not disclose the roller to protrude from the top surface of a 

base.
	
	Takahashi discloses a roller 4 to protrude from a top surface of a base 6, for the purpose of making sufficient contact with a sheet such as to feed it (Fig. 1, as evidenced by the gap between 1 and 6, as well as 4 extending above 6).

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of ‘484 and ‘402 by including the roller protrusion as 

disclosed by 	Takahashi, for the purpose of making sufficient contact with a sheet such 
as to feed it.
	Regarding Claim 2, ‘484 discloses
the base is provided with a rotary groove (200) for accommodating the rotation of the rotary swing arm, wherein the depth of the rotary groove changes continuously and matches a rotation trajectory of the rotary swing arm (due to wedge-shaped projection 210, in same manner as present application, where projection/rib height changes groove depth), the depth at a first extreme position on the rotary groove farthest from the card outlet is the smallest, and the depth at a second extreme position on the rotary groove closest to the card outlet is the largest (seen by taper in Fig. 2); 
when the push rod is rotated to the first extreme position, the push rod is raised to expose the top surface of the base (Fig. 2, such as to push sheet); and 
when the push rod is rotated to the second extreme position, the push rod sinks to be located below the top surface of the base (i.e. when 100 is positioned 180 degrees from the position of Fig. 2, where sheet would not be pushed). 100 is further disclosed as a seesaw.
Regarding Claim 3, ‘484 discloses
the rotary card-feeding mechanism also has a rotary table (300), wherein the middle of the swing arm is hinged on the rotary table (Fig. 1), one end (left end in Fig. 1), which is provided with a push rod 111, of the rotary swing arm is a hook end, and the other end (right end in Fig. 1) of the rotary swing arm is an adjusting end; 
when the hook end rotates toward the first extreme position, the rotary groove gradually lifts the hook end upward (Fig. 2, such as to push the sheet); 
when the adjusting end rotates toward the first extreme position, the rotary groove gradually lifts the adjusting end upward, such that the hook end sinks (i.e. when 100 is positioned 180 degrees from the position of Fig. 2, where sheet would not be pushed). 100 is further disclosed as a seesaw.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108275484 in view of CN 105243402 in view of Takahashi (US Patent No. 5,219,157) in view of Applicant’s background of the invention.
Regarding Claims 11-13, ‘484 discloses a card-feeding device (see Abstract) but ‘484, ‘402 and Takahashi do not disclose a badge and card printer.
Applicant discloses a badge and card printer in the Background of the Invention, wherein such equipment is said to be used in daily work and life, to be taken as admitted prior art, for the purpose of printing to the necessary card stock.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of ‘484, ‘402 and Takahashi by including the badge 

and card printer as disclosed by Applicant, for the purpose of printing to the necessary 

card stock.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108275484 in view of CN 105243402 in view of Takahashi (US Patent No. 5,219,157) in view of Kotaka (US Pub No. 2009/0134571 A1).
Regarding Claim 10, ‘484, ‘402 and Takahashi do not disclose an adhesive layer.
Kotaka discloses an outer edge of a roller (32) is covered with an adhesive layer ([0033]), for the purpose of feeding.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of ‘484, ‘402 and Takahashi by including an adhesive 

layer as disclosed by Kotaka, for the purpose of feeding. It is noted that by being 

adhesive, it has the property of increasing frictional force, either by sticking or surface 

roughness.


    PNG
    media_image1.png
    692
    576
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a worm gear fixed on the bottom of a rotary table and a worm rod meshed with it, having ends and the power mechanism as claimed (Claims 4, 5, 8, 14, 15 and 18). The prior art also does not show a roller with a rotary shaft penetrating out of a base and the power mechanism as claimed (Claims 6, 7, 9, 16, 17 and 19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        May 13, 2022